Citation Nr: 0703805	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-34 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from September 
1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  That rating decision granted service 
connection for PTSD and assigned a 50 percent disability 
rating, effective June 29, 1999, the date of receipt of the 
claim for service connection.  

In July 2001, the veteran filed a claim for a total 
disability rating for compensation based on individual 
unemployability (TDIU).  The RO also treated it as a claim 
for an increased disability rating for the recently service-
connected PTSD.  Ultimately, a November 2003 rating decision 
granted an increased disability rating of 100 percent for 
PTSD, which rendered the claim for TDIU moot.  The effective 
date assigned for the 100 percent rating was June 2003, the 
date of the most recent VA examination.  The veteran 
disagreed with the effective date and claimed that he should 
be assigned a 100 percent rating for his PTSD back to July 
2001, the date of claim for TDIU.  In an August 2006 Informal 
Hearing Presentation, the veteran's representative asserted 
that the effective date for a 100 percent disability rating 
for PTSD should be back to June 1999, the date of claim for 
service connection.

In the September 2005 Statement of the Case, the issue on 
appeal was phrased as "entitlement to an evaluation of 100 
percent for PTSD prior to June 18, 2003."  The Board has 
rephrased the issue on appeal as involving an initial 
disability rating.  The July 2001, claim for TDIU and an 
increased rating for PTSD was received within three months of 
the March 2001 rating decision which granted service 
connection for PTSD at a 50 percent disability level.  While 
phrased in terms of increased rating, this "claim" is 
better viewed as a timely Notice of Disagreement with the 
assignment of the initial disability rating of 50 percent for 
PTSD.  By addressing the issue on appeal as involving the 
assignment of an initial disability rating, the Board can 
more efficiently address the assertion that the veteran 
warrants a 100 percent disability rating all the way back to 
June 1999.  This is because, in appeals from the initial 
ratings assigned to disabilities upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the ratings 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e) (2003), 
which generally requires notice and a delay in implementation 
of a proposed rating reduction.  Fenderson, 12 Vet. App. at 
126.  The Board finds no prejudice to the appellant in 
considering the issue on appeal as entitlement to a 100 
percent rating on appeal from the initial grant of service 
connection based on the ultimate outcome of the Board's 
decision below.   Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).  

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in January 2007.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

Prior to June 18, 2003, the veteran's service-connected PTSD 
manifested by anxiety, depressed mood, nightmares, sleep 
disturbance, hypervigilance, outbursts of anger, and a Global 
Assessment of Functioning Scale (GAF) score of between 47 and 
50.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD, 
effective from the date of service connection on June 29, 
1999, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by granting a 100 percent disability rating for the veteran's 
service-connected PTSD back to the date of claim for service 
connection.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule) found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

As noted in the introduction section above, the Board is 
addressing the veteran's appeal as one for an increased 
disability rating from the initial rating that granted 
service connection for PTSD.  Thus, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected disabilities.  The evidence includes, but is not 
limited to:  service medical records; the veteran's 
contentions; VA medical treatment records; and VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the claim for an increased disability rating 
for PTSD.  

As noted in the introduction section above, a March 2001 
rating decision granted entitlement to service connection for 
PTSD and assigned an initial evaluation of 50 percent for 
that disability.  The veteran appealed the initial disability 
rating assigned and also claimed TDIU.  Ultimately, a 
November 2003 rating decision assigned an increased 
disability of 100 percent effective June 18, 2003.  The 
veteran asserts that he warrants a 100 percent disability 
rating for his PTSD prior to this date.  Therefore, the 
question on appeal to the Board is whether the initial 50 
percent disability rating for PTSD for the period of time 
from June 29, 1999 to June 18, 2003 was proper, or whether 
the evidence supports the assignment of a 100 percent 
disability rating for this period of time?  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.   A  100 percent disability 
rating for psychiatric disabilities contemplates: 

total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.
  
38 C.F.R. § 4.130, Diagnostic Code 9411.

There are really only three key pieces of evidence which need 
to be assessed in the present case.  Three VA psychiatric 
Compensation and Pension examinations of the veteran were 
conducted during the period of time that the disability 
rating in question covers.  

In May 2000, the first examination was conducted.  The 
veteran reported having nightmares of his combat experiences 
in the Pacific theater during World War II.  Besides 
nightmares, he also reported experiencing flashbacks to his 
war experiences and having greatly increased startle 
reactions.  Hypervigilance and depression were also noted by 
the examining psychiatrist.  The diagnosis was severe chronic 
PTSD and a Global Assessment of Functioning Scale (GAF) score 
of 47 was assigned.  The Global Assessment of Function (GAF) 
which is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION, American Psychiatric 
Association (1994) (DSM-IV).  A GAF score of 41 to 50 is 
defined as serious symptoms, such as suicidal ideation, 
severe obsessional rituals, frequent shoplifter or any 
serious impairment in social, occupational, or school 
functioning, such as no friends, unable to keep a job.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994)(emphasis added). .  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994)(emphasis added).

In May 2002, the second VA psychiatric examination of the 
veteran was conducted.  The veteran reported continuing 
symptoms of nightmares, anger, and depression.  Some 
perceptional disturbance was noted along with poor 
concentration and concrete thinking.  The diagnosis was PTSD 
and a GAF score of 50 was assigned.  The examiner 
specifically stated that "compared to the last evaluation in 
2000, there appears to be not much of changes in terms of 
severity of symptoms."

In June 2003, the most recent VA examination of the veteran 
was conducted.  He reported continuing nightmares, 
depression, irritability and the need for social isolation.  
Objective evidence of anxiety and irritability was present on 
mental status examination.  The diagnosis was chronic PTSD.  
The examiner stated that the veteran's psychiatric symptoms 
of anxiety and depression would be at least 50 percent or 
more responsible for his inability to work.  A GAF score of 
40 was assigned.  A GAF score of 31 to 40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994)(emphasis added).

The evidence of record supports a grant of a 100 percent 
disability rating for the veteran's service-connected PTSD 
effective back to the date of service connection on June 29, 
1999.  The evidence provided by the three VA psychiatric 
examinations of record reveals that the veteran has chronic 
severe PTSD manifested by symptoms of anxiety, depressed 
mood, nightmares, sleep disturbance, hypervigilance, 
outbursts of anger.  When viewed in context, the veteran's 
symptoms seem to remain at a fairly consistent level over the 
three examination.  In fact, the second examiner specifically 
noted a consistency in the severity of the symptoms and 
disability between the 2000 and 2002 examinations.  The three 
GAF scores assigned in the three examination reports are 47, 
50, and 40 respectively.  These indicated an inability to 
keep a job in the case of the scores of 47 and 50, or an 
inability to work, in the case of the score of 40.  An 
inability to work or keep a job is total occupational 
impairment as contemplated by the rating criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Although, age and other 
physical disabilities certainly contribute to the veteran's 
unemployability, the examiner of the 2003 examination 
specifically, indicated that the veteran's psychiatric 
symptoms were 50 percent or more responsible for his 
inability to work.  The evidence of record reveals that the 
veteran has an inability to work, total occupational 
impairment, primarily resulting from the psychiatric symptoms 
of his service-connected PTSD.  As such, this disability is 
properly rated at a 100 percent disability rating.  The 
evidence also shows that the level of psychiatric disability 
resulting in total occupational impairment has been at a 
consistent level on all three VA examination reports for the 
period of time in question.  Accordingly, the evidence 
supports the assignment of a 100 percent disability rating 
for PTSD effective from June 29, 1999, the date of claim for 
service connection for PTSD.  


ORDER

An increased rating of 100 percent, effective from the date 
of service connection on June 29, 1999, is granted for PTSD, 
subject to the law and regulations governing the payment of 
monetary awards.  



____________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


